DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-10, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2010/0328791 A) and further in view of Kunio (JP 03168935 A).
Re claim 1, Jung et al discloses a lens driving device (see abstract) comprising: a housing (see numeral 140); a first coil disposed on the bobbin (see paragraph 0069); a magnet disposed on the housing (see paragraph 0069); and an upper elastic member comprises comprising a first upper elastic member coupled to the bobbin and the housing and a second upper elastic member coupled to the housing and spaced apart from the bobbin (see paragraph 0058), a circuit board disposed below the housing (see numeral 170 which would inherently require a circuit board); and a support member electrically connecting the upper elastic member and the circuit board (see 0058-0063 and figure 1), wherein the first upper elastic member comprises an inner frame coupled to the bobbin, an outer frame coupled to the housing, and a frame connection portion connecting the inner frame and the outer frame (see 0058, Figure 1 and 0058-0063), and
wherein the outer frame comprises a first coupling portion coupled to the housing, a second coupling portion coupled to one end of the support member, and a connection portion connecting the first coupling portion and the second coupling portion (see paragraph 0017).
Re claim 1, Jung does not explicitly disclose a bobbin disposed in the housing
	However Kunio discloses a bobbin disposed in the housing in at least the abstract,
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Jung to include a bobbin disposed in the housing as taught by Kunio for the predictable result of focus control (see abstract).
	Re claim 2, Jung et al discloses comprising: a second coil disposed on the circuit board (see paragraph 0020); and a base disposed below the circuit board (see paragraph 0020).
	Re claim 4, Jung et al discloses wherein the second coupling portion comprises a through-hole through which the one end of the support member passes (see figure 1 numeral 65 and equivalent structure with through hole at the bottom of the figure).
	Re claim 5, Jung et al discloses wherein the second coil comprises a substrate disposed on the circuit board and coils formed in the substrate (see numerals 160 and 272). 
	Re claim 6, Jung et al discloses wherein the support member is disposed at a corner of the housing (see 0014).
Re claim 7, Jung does not explicitly disclose wherein the bobbin is configured to be moved by interactions between the magnet and the first coil
	However Kunio discloses wherein the bobbin is configured to be moved by interactions between the magnet and the first coil in at least the abstract,
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Jung to include wherein the bobbin is configured to be moved by interactions between the magnet and the first coil as taught by Kunio for the predictable result of focus control (see abstract).
	Re claim 8, Jung et al discloses comprising a sensing coil disposed on the housing and configured to generate an inductive voltage by interactions with the first coil (See paragraph 0005 and 0069).
	Re claim 9, Jung et al discloses wherein the sensing coil is wound on an outer surface of the housing (See paragraph 0005 and 0069).
	Re claim 10, Jung et al discloses  wherein the outer frame comprises: a first outer portion connecting the inner frame through the frame connection portion (see numeral 60); a second outer portion disposed to be spaced apart from the frame connection portion and the inner frame (see numeral 50); a third outer portion disposed to be spaced apart from the first and second outer portions (see numeral 65); and a fourth outer portion disposed to be spaced apart from the first to third outer portions (see numeral 80).
	Re claim 13, Jung et al discloses wherein the support member comprises a first support member coupled to the first outer portion, a second support member coupled to the second outer portion, a third support member coupled to the third outer portion, and a fourth support member coupled to the fourth outer portion (see figure 1).
	Re claim 14, Jung et al discloses wherein the first to fourth support members are spaced apart from each other (see figure 1).
	Re claim 19, Jung et al discloses a lens driving device (see abstract) comprising: a housing (see numeral 140); a first coil disposed on the bobbin (see paragraph 0069); a magnet disposed on the housing (see paragraph 0069); an upper elastic member comprising a first upper elastic member coupled to the bobbin and the housing and a second upper elastic member coupled to the housing and spaced apart from the bobbin (see paragraph 0058); a circuit board disposed below the housing (see numeral 170 inherently includes a circuit board); a support member disposed electrically connecting the upper elastic member and the circuit board (see figure 1 and 0058-0063); a second coil disposed on the circuit board (see paragraph 0020); and a base disposed below the circuit board (see paragraph 0020), wherein the support member comprises a first support member coupled to the first upper elastic member and a second support member coupled to the second upper elastic member (see paragraph 0017). 
Re claim 19, Jung does not explicitly disclose a bobbin disposed in the housing
	However Kunio discloses a bobbin disposed in the housing in at least the abstract,
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Jung to include a bobbin disposed in the housing as taught by Kunio for the predictable result of focus control (see abstract).
	Re claim 20, Jung et al discloses a camera module comprises: a lens; the lens driving device according to claim 1 and coupled to the lens; and an image sensor (see paragraph 0045).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2010/0328791 A) and Kunio (JP 03168935 A) further in view of Lee et al US 20150177479 A1.
	Re claim 3, Jung in view of Kunio does not explicitly disclose wherein the one end of the support member is bonded to the second coupling portion by a solder.
	However Lee et al teaches wherein the one end of the support member is bonded to the second coupling portion by a solder (see paragraph 0088)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Jung and Kunio to include wherein the one end of the support member is bonded to the second coupling portion by a solder as taught by Lee et al for the predictable result of improving the space efficiency of the bobbin.
Allowable Subject Matter
Claims 11-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the frame connection portion comprises first to fourth connection portions spaced apart from each other, wherein the inner frame comprises a first inner portion and a second inner portion that are spaced apart from each other, wherein the first outer portion is connected to the first inner portion through the first connection portion and the second connection portion, and wherein the third outer portion is connected to the second inner portion through the third connection portion and the fourth connection portion, and wherein the fourth outer portion is spaced apart from the frame connection portion and the inner frame; recited together in combination with the totality of particular features/limitations recited therein

In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest comprising a sensing coil disposed on the housing and configured to generate an inductive voltage by interactions with the first coil, and wherein two of the first to fourth outer portions are electrically connected to the second coil and the other two of the first to fourth outer portions are electrically connected to the first coil; recited together in combination with the totality of particular features/limitations recited therein

	In regard to dependent claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the housing comprises a first side surface portion and a second side surface portion adjacent to the first side surface portion,
wherein the bobbin comprises a first side portion facing the first side surface portion of the housing and a second side portion facing the second side surface portion of the housing,
wherein the first outer portion comprises a first outer coupling portion coupled to the first side surface portion of the housing and a second outer coupling portion coupled to the second side surface portion of the housing, wherein the inner frame comprises a first inner coupling portion coupled to the first side portion of the bobbin and a second inner coupling portion coupled to the second side portion of the bobbin, and wherein the frame connection portion comprises a first connection portion directly interconnecting the first outer coupling portion and the second inner coupling portion; recited together in combination with the totality of particular features/limitations recited therein

	In regard to independent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the second outer portion and the fourth outer portion is not coupled to the bobbin, and coupled only to the housing; recited together in combination with the totality of particular features/limitations recited therein


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872